PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/064,195
Filing Date: 8 Mar 2016
Appellant(s): argenx BVBA



__________________
James H. Velema
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 16, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal
	A) Claims 71-74, 76-78, and 90-92 stand rejected under 35 U.S.C. 103 as being unpatentable over ArGEN-X, ARGX-113, Development Opportunity in Autoimmunity (Non-Confidential, Oct. 2013, reference on IDS) and Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS), as evidenced by Howard et al. (Neurology 2019; 92(23):1-8) and Ulrichts et al. (J. Clin, Invest. 2018; 128(10):4372-4386, reference on IDS) that ARGX-113 is a human IgG1 Fc fragment from residue D220-K447), and Derrick Jr. et al. (Biotechnology and Bioengineering, 2008, 100(6):1132-1143), in view of Ober (US 2007/0041907, reference on IDS) and Mezo et al. [PNAS 2008, 105(7):2337-2342] for the reasons of record.

	ArGEN-X teach ARGX-113 that is an Fc region of human IgG1 containing five amino acid substitutions M252Y, S254T, T256E, H433K, and N434F (see page 3) and is capable of enhanced binding to FcRn at both pH6.0 and pH7.4 as compared to un modified Fc region, thereby, blocking the FcRn.  As a result, binding of unwanted circulating IgG to FcRn is blocked, leading to clearance of the unwanted IgG (e.g. see pages 5-6).  ARGX-113 can reduce serum immunoglobulin levels and clear pathogenic autoantibodies in autoimmune diseases such as ITP, Myasthenia gravis (see page 15). 

In Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS), it was shown that ARGX-113 (an IgG1 Fc fragment modified in the same positions as the instant claims) occupies FcRn and thereby blocking recycling pathogenic IgG; and indicates therapeutic effect in broad range of autoimmune disease including ITP, CIDP, GBS, MMN, MG.  It was known that Myasthenia gravis (MG) is the most common autoimmune neuromuscular junction channelopath.

As evidenced by Howard et al., ARGX-113 is efgartigimod (see page 2). As further evidenced by Ulrichts et al. in last paragraph in left col. in page 4373, ARGX-113 is a human IgG1 Fc fragment from residue D220-K447.  As such, ARGX-113 would have the same amino acid sequence as the instantly claimed SEQ ID NO:2.  As to the instantly claimed SEQ ID NO:3, note that it is identical to SEQ ID NO:2 except the missing lysine residue at the C-terminus.  Derrick Jr. et al. teach the missing C-terminal lysine is a very common phenomenon observed in monoclonal antibodies and recombinant proteins and it is known that this modified antibody exhibits the same potency.  As such, SEQ ID NO:3 is an obvious variant of SEQ ID NO:2, the one amino acid residue difference at the C-terminal ends are due to a common phenomenon observed in recombinant producing process, and SEQ ID NOs: 2 and 3 would be expected to have the same potency. Given that the prior art Fc variant consists of the same structure as the instantly claimed SEQ ID NO:2 or the obvious variant of SEQ ID NO:3, the prior art ARGX-113 would inherently form homodimer. 

The reference teachings differ from the instant differ from the instant invention by not teaching an N-linked glycan having bisecting GlnNAc attached to EU 297 of the Fc domain, administration frequency of once every 7 days, and administering at least first dose intravenously and administering at least one subsequent dose intravenously or subcutaneously, and the dosage of about 10 mg/kg.  

Ober teaches that MHC class I related receptor FcRn is involved in the homeostasis of serum IgGs (e.g. see [0006]) and that the interaction of FcRn on mouse and human IgG1 have been mapped using site-directed mutagenesis of recombinant Fc-hinge fragment (e.g. see [0007]).  

Ober teaches an IgG1 molecule comprising Lys433 (433K), Phe434 (434F) and Tyr436 (436Y), wherein the IgG1 molecule further comprises Glu256 (256E), Tyr252 (252Y) and Thr254 (254T), and the IgG1 molecule can be an IgG1 heavy chain molecule or fragment thereof which does not have a light chain variable region (e.g. see [0014] and FIGS 3A, 3B, 3E, and 3F, and claims 1-44). 
Ober teaches that such IgG1 molecule can block the FcRn function in a subject thereby increases the clearance rates of other endogenous or exogenous IgG (e.g. see Abstract and [0015]). 

Ober teaches that the human IgG1 variant with the mutations Tyr252, Thr254, Glu 256, Lys433, Phe434, and Tyr 436 can be produced by recombinant methods using well-known host cells such as NSO cells (e.g. see Example 1).  Given that the commonly known preexisting N297 (asparagine in position 297 in the Fc region) residue in the Fc region in Ober was not mutated, the IgG1 Fc region would inherently comprise an N-linked bisecting GlcNac at position 297 when produced in host cells such NSO host cells. Since the office does not have a laboratory to test the reference Fc polypeptide, it is appellant’s burden to show that the reference Fc polypeptide ARGX-113 does not have a bisecting GlcNAc at EU 297 or does not have at least 50% of the molecules comprises N-linked glycan having a bisecting GlcNAc as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

Mezo et al. teach that the neonatal Fc receptor FcRn provides IgG molecules with their characteristic long half-lives in vivo by protecting them from intracellular catabolism and then returning them to the extracellular space (e.g. see Abstract).  Mezo et al. teach a phage-identified peptide SYN1436 capable of potent in vitro inhibition of human IgG-human FcRn interaction (e.g. see left col. in page 2338).  Mezo et al. further teach that when the peptide SYN1436 was injected i.v. into mice at 10 mg/kg dosage once a day for 4 days, the peptide was able to reduce the level of human IgG by 90% at 120-hour compared to vehicle control and also was able to reduce the serum half-life of human IgG from 114 hours to 34 hours (e.g. see left col. in page 2339).  Furthermore, Mezo et al. inject SYN1436 into cynomolgus Monkeys and state in the right col. in page 2339:


    PNG
    media_image2.png
    317
    770
    media_image2.png
    Greyscale


	Therefore, the determination of the optimal intervals of treatment and the dosage regimens of a known drug AGRX-113 were well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals disclosed in Ober and Mezo et al.).

	        It would have been obvious to one of ordinary skill in the art at the time Appellants' invention was filed to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between Appellant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art references do not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

	B) Claims 71-74, 76-78, and 90-92 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 47, and 49-55 copending USSN 15/821,104 (the ‘104 application) in view of Mezo et al. [PNAS 2008, 105(7):2337-2342] for the reasons of record.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	The instant claims are drawn to a method of reducing the serum levels of an autoantibody in a subject suffering from an antibody-mediated autoimmune disease by administering to the subject an isolated FcRN-antagonist consisting a variant Fc region consisting of two Fc domains forming a homodimer, each of the Fc domain consists of the amino acid of SEQ ID NO:2 or SEQ ID NO:3 (identical to SEQ ID NO:2 except missing the amino acid residue K at its C-terminus), wherein the FcRn-antagonist is administered at a frequency of once every 7 days at a dose of, e.g.  about 10 mg/kg, and wherein the administering comprises administering at least a first dose intravenously and administering at least one subsequent dose intravenously or subcutaneously. 

The claims in the copending 104 application are drawn to a method of treating myasthenia gravis by administering an FcRn antagonist comprising a variant Fc region consisting the amino acid sequence of SEQ ID NO:2 which is identical to the SEQ ID NO:2 recited in instant claims.

The copending claims differ from the instant invention by not recite the dosage regimen and/or route of administration.

Mezo et al. teach that the neonatal Fc receptor FcRn provides IgG molecules with their characteristic long half-lives in vivo by protecting tehm from intracellular catabolism and then returning them to the extracellular space (e.g. see Abstract).  Mezo et al. teach a phage-identified peptide SYN1436 capable of potent in vitro inhibition of human IgG-human FcRn interaction (e.g. see left col. in page 2338).  Mezo et al. further teach that when the peptide SYN1436 was injected i.v. into mice at 10 mg/kg dosage once a day for 4 days, the peptide was able to reduce the level of human IgG by 90% at 120-hour compared to vehicle control and also was able to reduce the serum half-life of human IgG from 114 hours to 34 hours (e.g. see left col. in page 2339).  Furthermore, Mezo et al. inject SYN1436 into cynomolgus Monkeys and state in the right col. in page 2339:


    PNG
    media_image2.png
    317
    770
    media_image2.png
    Greyscale

Therefore, although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant and copending claims are drawn to the same or nearly the same methods encompassing a single step of in vivo administration of the same or nearly the same Fc variant comprising identical amino acids modifications.  

As to the dosage regimens and the route of administration, note that determination of the optimal intervals of treatment and the dosage regimens of a known drug are well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner. As evidenced by the teachings of Mezo et al., administering FcRn inhibitor SYN1436 can be administered i.v. at dosage of 10 mg/kg and/or once a week, to different animal models to achieve reduce the serum level of tracer human IgG.

	        It would have been obvious to one of ordinary skill in the art at the time Appellants' invention was filed to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between Appellant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art do not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§  2144.05 part II A. As such, the copending claims would render obvious of the instant invention.

C) Claims 71-74, 76-78, and 90-92 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,316,073 in view of Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS) and Roopenian (US 6,992,234) for the reasons of record.

The instant claims are drawn to a method of reducing the serum levels of an autoantibody in a subject suffering from an antibody-mediated autoimmune disease by administering to the subject an isolated FcRN-antagonist consisting a variant Fc region consisting of two Fc domains forming a homodimer, each of the Fc domain consists of the amino acid of SEQ ID NO:2 or SEQ ID NO:3 (identical to SEQ ID NO:2 except missing the amino acid residue K at its C-terminus), wherein the FcRn-antagonist is administered at a frequency of once every 7 days at a dose of, e.g.  about 10 mg/kg, and wherein the administering comprises administering at least a first dose intravenously and administering at least one subsequent dose intravenously or subcutaneously. 

The patented claims are drawn to a an isolated FcRn-antagonist consisting of a variant Fc region consisting the amino acid sequence of SEQ ID NO:2 or SEQ ID NO:3 (identical to the SEQ ID NO:2 and SEQ ID NO:3, respectively).

The patented claims differ from the instant invention by not claiming a method of reducing the serum level of an Fc-containing agent in a subject by administering the FcRn-antagonist.
 
In Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS), it was shown that ARGX-113 (an IgG1 Fc fragment modified in the same positions as the instant claims) occupies FcRn and thereby blocking recycling pathogenic IgG; and indicates therapeutic effect in broad range of autoimmune disease including ITP, CIDP, GBS, MMN, MG.
	Roopenian teaches transgenic knockout mouse comprising a homozygous FcRn disruption and a human FcRn transgenic (e.g. see ABSTRACT). Roopenian teaches that inhibitors of IgG protection by FcRn can be identified by using the transgenic knockout mouse (e.g. see col. 10).  Roopenian teach that inhibitors of FcRn include agents such as excess of isolated Fc region polypeptide or fragment thereof can be bound by FcRn functions to competitively inhibit biding of FcRn to intact IgG antibodies (e.g. see lines 10-24 in col. 11).  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant and claims in the US Patent are drawn to the same or nearly the same product comprising the same or nearly the same Fc variant comprising identical amino acids modifications.  An ordinary skill in the art would have been motivated to administer the product recited in the claims of the Patent to reduce serum Fc-containing polypeptide level (unwanted or pathogenic), and have a reasonable expectation of success, because the Fc fragment alone was known to be therapeutic in treating autoimmune disease myasthenia gravis as disclosed in Antibody Force Company Presentation and Roopenian teach Fc can competitively block the IgG’s binding to FcRn. Modified Fc variant recited in the copending claims would have been expected to be superior relative the unmodified Fc fragment in blocking FcRn, thereby reduce serum Fc-containing polypeptide (e.g. autoantibodies) more effectively. 

As to the dosage regimens and the route of administration, note that determination of the optimal intervals of treatment and the dosage regimens of a known drug are well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner.

	        It would have been obvious to one of ordinary skill in the art at the time Appellants' invention was filed to determine all operable and optimal intervals of treatment because optimal intervals are an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between Appellant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art does not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

(2) Response to Argument
	I) Response to appellant’s arguments to the rejection to claims 71-74, 76-78, and 90-92 under 35 U.S.C. 103 over ArGEN-X, ARGX-113, Development Opportunity in Autoimmunity (Non-Confidential, Oct. 2013, reference on IDS) and Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS), as evidenced by Howard et al. (Neurology 2019; 92(23):1-8) and Ulrichts et al. (J. Clin, Invest. 2018; 128(10):4372-4386, reference on IDS) that ARGX-113 is a human IgG1 Fc fragment from residue D220-K447), and Derrick Jr. et al. (Biotechnology and Bioengineering, 2008, 100(6):1132-1143), in view of Ober (US 2007/0041907, reference on IDS) and Mezo et al. [PNAS 2008, 105(7):2337-2342].

	Appellant’s arguments in conjunction with the Howard declaration and the Ulrichts declaration under 37 CFR 1.132 have been fully considered but have not been found persuasive.

	Appellant argues that Mezo et al. teach away from the claimed invention by teaching that SYN1436 was less effective when administered three times per week.  

	This is not found persuasive for following reasons:

Contrary to appellant’s assertion of teaching away, note that the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." See MPEP 2123.  Furthermore, a prior art reference may be considered to teach away when "a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the appellant."  In re Gurley, 27 F.3d 551, 553,  31 USPQ2d 1130, 1131 (Fed. Cir. 1994). 

Here, the instant claims do not recite any degree of reduction of the serum levels of an autoantibody thus read on any degree of reduction. Mezo’s weekly administering is effective in lower serum IgG levels by 50% (e.g. see 1st full paragraph in right col. in page 2339). Therefore, a person of ordinary skill in the art would have been motivated to optimize a known therapeutic agent (namely the claimed Fc variants) for myasthenia gravis in similar ways to the peptide SYN1436 disclosed in Mezo and have a reasonable expectation of success in arriving the claimed dosing regimens. Given that it was known that ARGX-113 (efgartigimod) and the peptide SYN1436 disclosed in Mezo are proteins capable of blocking FcRn, it would be well within the skill of a ordinary artisan to optimize the dosage and operable intervals of administering the known compound to treat myasthenia gravis and arriving at the dosage of about 10 mg/Kg, 20 mg/ka or 25mg/kg on a weekly base to achieve the purpose of lowering serum levels of autoantibody.  

	The Howard declaration (filed on May 25, 2021) asserts following:

A) the prior art Ulrichts et al. (The Journal of Clinical Investigation. 2018, pages 1-16, reference on IDS filed on January 31, 2019) in col. 15, Example 1, and Figure 1 discloses administered Fc-Abdeg (corresponding to efgartigimod) at dosage of 7mg/kg and Figure 4 shows depletion of tracer antibody following single administration of Fc-Abdeg at 70 mg/kg. The half-life of efgartigimod was determined to be about 1.5 days as shown in the instant PGPUB in [0127] and the removal rate slows down to about half the original rate at one day after injection indicating a short half-life of the Fc-Abdeg. 

B) The wildtype IgG (150 KDa molecular weight) has a half-life of 25 days, whereas efgartigimod (60 KDa) is designed to block the FcRn receptor, once FcRn is saturated, a further increase of dose will not increase its effect.  When efgartigimod blocked FcRn, the remaining efgartigimod will be cleared since they will not be salvaged via FcRn mechanism. As such, normal dose/response behavior cannot be expected for efgartigimod. Once FcRn receptors are saturated, a further increase of the dose will not increase its effect.

C) 
    PNG
    media_image3.png
    248
    836
    media_image3.png
    Greyscale

	D) Example 7 and Figure 18 of the instant specification disclose dosage range from 10 mg/kg-100mg/kg and asserts 7 days post infusion the serum IgG level dropped to about 1% compared to immediately post infusion. Maximum effect observed between 6 and 8 days.

	E) Figure 19 of the instant specification shows 7 days post single-dose infusion the serum level of efgartigimod has dropped to about 1% of the level immediately post infusion, consistent with a half-life of about 1.5 days. It is not clear why subsequent doses with a 7-day interval show a cumulative effect in IgG depletion even though the serum level of efgartigimod from previous dose is expected to be all but totally eliminated by the time the subsequent dose is administered.

	F) Mezo et al. teaches different kind of FcRn inhibitor SYN1436 and teaches 3 times a week not once every 7 days and concludes it is entirely unexpected that a 7-day dosing interval of efgartigimod is superior to both a 7-day dosing interval and a 3-day dosing interval of SYN1436 disclosed by Mezo et al.

	Appellant asserts that Meso et al. merely affirms the unexpected results and teaches away from the instant invention.  As such, appellant asserts the rejection should be withdrawn.

	The Ulrichts declaration asserts in Exhibit A (manuscript for publication in Lancet Neurology), a phase 3 clinical trial of efgartigimod was used to treat generalized myasthenia gravis (gMG) in a dose of 4 once a week intravenous administration of 10 mg/kg with the frequency of cycles determined by the duration of clinical effect in each patient. The Ulrichts declaration asserts that within AChR-Ab (anti-acetylcholine receptor antibody) population, a significant higher presentation of patients receiving efgartigimod treatment  (67.7%) compared to placebo (29.7%) met the primary endpoint of the study including improvement in MF-ADL. As such,  appellant asserts that the dosing of 10 mg/kg once a week in a four week duration is highly effective in treating generalized myasthenia gravis. 

	This is not found persuasive for following reasons:

Appellant does not argue that the ARGX-113 disclosed in the two primary references differ from the instantly claimed SEQ ID NO:2.  As discussed above, SEQ ID NO:3 is an obvious variant of SEQ ID NO:2 in that one amino acid residue difference at the C-terminal ends are due to a common phenomenon observed in recombinant producing process, and SEQ ID NOs: 2 and 3 would be expected to have the same potency. Given that the prior art Fc variant consists of the same structure as the instantly claimed SEQ ID NO:2 or the obvious variant of SEQ ID NO:3, the prior art ARGX-113 would inherently form homodimer. 

Contrary to the Howard declaration’s assertion relying upon standard treatment of MG and specific dosage, note that most of the claims do not recite any disease and thus read on any or all antibody-mediated autoimmune disease.  In addition, the instant claims do not recite any degree of reduction of the serum levels of an autoantibody thus read on any degree of reduction.

Further, the examples in the instant specification discloses one day administering or 4-day interval, but not multiple doses at a frequency of once every 7 days at a dose of about 10 mg/kg, about 20 mg/kg or about 25 mg/kg.

Furthermore, contrary to appellant’s argument of unexpected results and surprising discovery of dosage frequency of once every 7 days, note that what is missing from the instant specification is that FcRn-antagonist consisting two Fc domains homodimer, each consists of SEQ ID NO:2 or SEQ ID NO:3 being administered in multiple dosages at a frequency of once every 7 days, or the FcRn-antagonist being administered in multiple dosages at a frequency of once every 7 days at a dose of about 10 mg/kg, 20 mg/kg, or 25 mg/kg. The Howard declaration did not point to any examples of the instant specification that discloses the claimed method.  

For example, in the instant specification, following relevant in vivo examples are summarized below:

Example 2, administered one time of Fc-Abdeg to cynomolgus monkeys with doses of 0.2 mg/kg, 2mg/kg, 20 mg/kg, and 200 mg/kg and shows a clear phamacodynamic effect was seen at 2 mg/kg and leveled out at 20 mg/kg and single administration reduces cynomolgus monkey IgGs by maximally 55% within 3-4 days. 

Example 6 discloses single dosage of 20 mg/kg daily and every 4 days and found dosing once every 4-days results in more profound and longer reduction of endogenous IgG.

Example 7 discloses infusion of various dosages of Fc-Abdeg in cynomolgus monkeys at 10 mg/kg, 30mg/kg, 50mg/kg, and 100mg/kg and observed that an intermediate pharmacodynamics effect was observed at 10mg/kg and leveled out at 30 mg/kg. 

Neither FIG. 18 nor FIG. 19 (in the instant specification or copied below) shows labels of day 7 post transfusion, and it appears that the level maintained after day 10. As such, it is not apparent that FIG.18 and FIG. 19 would provide sufficient unexpected and surprising result for dosage of multiple dosage at a frequency of once every 7 days in the amount of about 10 mg/kg, about 20 mg/kg, or about 25 mg/kg.


    PNG
    media_image4.png
    523
    896
    media_image4.png
    Greyscale

 

Example 8 discloses Fc-Abdeg administered to cynomolgus monkey every 48h at dosage of 3mg/kg, 30mg/kg, and 100mg/kg for 15 infusions and showed that a clear drop in IgG levels in all tested doses and persisted until the end of treatment period.

Example 9 discloses that cynomolgus monkeys were infused i.v. dosage of 20 mg/kg of Fc-Abdeg and further received daily subcutaneous administration of Fc-Abdeg at 1, 3, or 5 mg/kg beginning 1 day after initial dose and continued for 12 days.  

As indicated above, nowhere in any of the in vivo examples in the instant specification as-filed using cynomolgus monkeys discloses unexpected results of multiple doses at a frequency of once every 7 days at a dose of about 10mg/kg, about 20 mg/kg, or about 25 mg/kg.

Further, the unexpected results in the post filing date NPL Ulrichts et al. (J. Clin, Invest. 2018; 128(10):4372-4386, reference on IDS) relied upon by the Howard declaration or the manuscript to Lancet Neurology relied upon by the Ulrichts declaration are not commensurate in scope with the instant claims. 
The claims are directed to a method of reducing the serum levels of an autoantibody in any subject from an antibody-mediated autoimmune disease or disorder by administering to the subject an effective amount of FcRn-antagonist consisting of a variant Fc region consisting of SEQID NO:2 ore SEQ ID NO:3 in multiple doses at a frequency of once every 7 days at a dose of about 10 mg/kg, about 20 mg/kg or about 25 mg/kg.

Most of the claims do not recite treating myasthenia gravis and none of the subject is limited to human.  The NPL Ulrichts et al. discloses that in Phase 1 study in healthy human volunteer and Phase III MG patients administered 10mg/kg appears to result in least object experiencing adverse effect, namely headache which is not readily detectable in the experiments disclosed in the instant specification using cynomolgus monkeys.  Neither the declarations nor the specification shows data that compares the dosages of Fc-Abdeg (efgartigimod) at 10 mg/kg, 20 mg/kg or 25 mg/kg once every seven days over other dosing regimens and show reasons why a dosage as claimed having any superior or unexpected results over other dosing regimens.  

The specification and the 132 declarations both indicate that the dosage of 10 mg/kg was achieved by routine experimentations.

In fact, the specification discloses a large dosage range in page 12 (specification as-filed):


    PNG
    media_image5.png
    195
    689
    media_image5.png
    Greyscale

	
	Regarding dosing frequency, the specification discloses large number of possible frequency:

    PNG
    media_image6.png
    261
    725
    media_image6.png
    Greyscale

	
Contrary to appellant’s arguments that the reference Antibody Force Company Presentation do not teach the instantly claimed FcRN-antagonist, note that the reference discloses the mode of action of ARGX-113 is via FcRn occupation thereby blocking recycling IgG. 

In response to appellant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145.
It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). As both bolus and continuous infusion are known to the ordinary artisan, it would have been obvious to optimize both the mode of administration as well as dosage amounts. 

In contrast to appellant’s arguments regarding unexpected results of the discovery of the claimed dosages, note that an unexpected result or property does not by itself support a finding of nonobviousness. It is noted that In Bristol-Myers Squibb Co. v. Teva Pharmaceuticals USA, Inc., the Lederal Circuit affirmed the district court's finding that BMS's Baraclude® patent is invalid as obvious. In so doing, the court gave little weight to unexpected results characterized as reflecting a difference in "degree" rather than a difference in "kind." This decision joins other recent Federal Circuit decisions that have found unexpected results to be not unexpected enough to prevail against a strong showing of prima facie obviousness. 

	Here, it was known that the claimed Fc domains of SEQ ID NOs: 2 and 3 can be administered to treat autoimmune disease such as MG as disclosed by ArGEN-X, ARGX-113, Development Opportunity in Autoimmunity and Antibody Force Company Presentation. In addition, the mutations in SEQ ID NO:2 and 3 are known to be able to block FcRn function in a subject thereby increases the clearance rates of other endogenous or exogenous IgG as shown by Ober and the dosage adjustment of drugs blocking FcRn can be adjusted as disclosed by Meso et al. Ober teaches that the longer-lived Fc fragment is attractive since such fragment can be used to tag therapeutic reagents allowing fewer dosages of the agent to be used in therapy and possibly even allows lower doses (e.g. see [0011] and FIG. 5).

All that remained to be achieved over the prior art was the determination that a frequency of once every 7 days wherein at least the first dose being administered intravenously and at least one subsequence dose administered intravenously or subcutaneously. Also note that the claimed about 10 mg/kg is within a previously suggested dose range and its corresponding dosing schedule as disclosed by Mezo et al.  Determination of suitable dosage of the FcRn-antagonist and the frequency of once every 7 days are considered a matter of routine experimentation and there for obvious to one of ordinary skill in the art.  The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals disclosed in Ulrichts et al. and Mezo et al.). Although the prior art does not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment (e.g. once every 7 days administered intravenously). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

	As such, appellant’s arguments have not been found persuasive.
II) Response to appellant’s arguments to the provisional nonstatutory double patenting rejection to claims 71-74, 76-78, and 90-92 over claims 45, 47, and 49-55 copending USSN 15/821,104 (the ‘104 application) in view of Mezo et al. [PNAS 2008, 105(7):2337-2342].

Appellant’s arguments and the Examiner’s rebuttals are essentially the same as discussed above.

III) Response to appellant’s arguments to the nonstatutory double patenting rejection to claims 71-74, 76-78, and 90-92 over 1-10 of US 10,316,073 in view of Antibody Force Company Presentation (October, 2013, Non-Confidential, ARGX-113: Treating Serious Autoimmune Indications in page 14, reference on IDS) and Roopenian (US 6,992,234) for the reasons of record.

Appellant argues that the Antibody Force Company Presentation did not teach ARGX-113 is the isolated variant Fc region consisting of two Fc domains form a homodimer having amino acid sequence of SEQ ID NOs: 2 or 3. Appellant further argues that none of the references cited here disclosed the dosing regimens recited in the instant claims. As such, appellant asserts the rejection should be withdrawn.




This is not found persuasive for following reasons:

Contrary to appellant’s arguments, there is no objective evidence to show ARGX-113 differ in any way from the instantly claimed SEQ ID NO:2.  Given that the prior art Fc variant consists of the same structure as the instantly claimed SEQ ID NO:2 or the obvious variant of SEQ ID NO:3, the prior art ARGX-113 would inherently form homodimer. 

Further, Roopenian teaches transgenic knockout mouse comprising a homozygous FcRn disruption and a human FcRn transgenic (e.g. see ABSTRACT). Roopenian teaches that inhibitors of IgG protection by FcRn can be identified by using the transgenic knockout mouse (e.g. see col. 10).  Roopenian teach that inhibitors of FcRn include agents such as excess of isolated Fc region polypeptide or fragment thereof can be bound by FcRn functions to competitively inhibit biding of FcRn to intact IgG antibodies (e.g. see lines 10-24 in col. 11).  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant and claims in the US Patent are drawn to the same or nearly the same product comprising the same or nearly the same Fc variant comprising identical amino acids modifications.  An ordinary skill in the art would have been motivated to administer the product recited in the claims of the Patent to reduce serum Fc-containing polypeptide level (unwanted or pathogenic), and have a reasonable expectation of success, because the Fc fragment alone was known to be therapeutic in treating autoimmune diseases myasthenia gravis as disclosed Antibody Force Company Presentation or Roopenian. Modified Fc variant recited in the copending claims would have been expected to be superior relative to the unmodified Fc fragment in blocking FcRn, thereby reduce serum Fc-containing polypeptide (e.g. autoantibodies) more effectively. 

Once again, the determination of the optimal intervals of treatment and the dosage regimens of a known drug are well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner.

	        It would have been obvious to one of ordinary skill in the art at the time appellants' invention was filed to determine all operable and optimal intervals of treatment because optimal intervals are an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between appellant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art does not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHUN W DAHLE/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        
Conferees:
/MAHER M HADDAD/Primary Examiner, Art Unit 1644     

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                            
                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.